Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of 201910810494.2, filed in China on 8/29/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miao et al (U.S. Patent Pub. No. 2014/0355855, hereafter referred to as Miao) in view of Glielmi et al (U.S. Patent Pub. No. 2014/0153806, hereafter referred to as Glielmi).

Regarding Claim 1, Miao teaches a method implemented on at least one machine each of which has at least one processor and at least one storage device for image processing, the method comprising: obtaining a plurality of first sets of magnetic resonance (MR) image data of an object generated based on a plurality of first sets of imaging sequences, the plurality of first sets of imaging sequences being separated in a scanning time period (paragraph 14, Figure 1, item 102, Miao teaches 3D MRI imaging and data acquisition is performed.); obtaining a motion curve of the object, the motion curve being associated with a physiological motion of the object in the scanning time period (paragraph 14, Figure 1, item 102, Miao teaches determining the motion estimation are performed on the MRI imaging device.);
obtaining position emission tomography (PET) image data of the object generated in the scanning time period (paragraph 14, Figure 1, item 104, Miao teaches capturing PET imaging using the scanning time period.).

Miao does not explicitly disclose the following generating one or more target motion fields corresponding to the scanning time period based on the plurality of first sets of MR image data and the motion curve; and
generating one or more corrected PET images by correcting, based on the one or more target motion fields, the PET image data.
Glielmi is in the same field of art of PET/MRI imaging. Further, Glielmi teaches generating one or more target motion fields corresponding to the scanning time period based on the plurality of first sets of MR image data and the motion curve (paragraph 26-paragraph 30, paragraph 34, Glielmi teaches capturing multiple images and correcting the data.); and generating one or more corrected PET images by correcting, based on the one or more target motion fields, the PET image data (paragraph 26-paragraph 30, paragraph 34, paragraph 38, Glielmi teaches capturing different image and correcting PET images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miao by incorporating the PET/MRI in bins of image cycles that is taught by Glielmi, to make the invention that captures multiple PET/MRI images and inserts image into the bins which are then corrected using MRI data to correct PET images; thus, one of ordinary skilled in the art would be motivated to combine the references since the operator images with two MR attenuation correction scans to the manually select the MR data to used for attenuation correction of the PET data (paragraph 5, Glielmi).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Miao in view of Glielmi discloses obtaining a plurality of second sets of MR image data of the object generated based on a plurality of second sets of imaging sequences, the plurality of second sets of imaging sequences being interleaved with the plurality of first sets of imaging sequences (paragraph 14-paragraph 20, Miao teaches MR data.).

In regards to Claim 3, Miao in view of Glielmi discloses generating one or more corrected MR images by correcting, based on the one or more target motion fields, the plurality of second sets of MR image data (paragraph 14-paragraph 20, Miao).

In regards to Claim 4, Miao in view of Glielmi discloses wherein the plurality of first sets of imaging sequences are sparsely interspersed between the plurality of second sets of imaging sequences (paragraph 21-paragraph 27, Miao teaches capturing MRI and PET images over the period, and second set of images.).

In regards to Claim 5, Miao in view of Glielmi discloses wherein the motion curve includes at least one of a respiratory motion curve or a cardiac motion curve (paragraph 18-paragraph 21, Miao teaches capturing the respiratory motion.).

In regards to Claim 6, Miao in view of Glielmi discloses wherein a generation of at least a portion of the PET image data is simultaneous to a generation of the plurality of first sets of MR image data (paragraph 19, paragraph 24-paragraph 26, Miao teaches using the PET image data in the sets.).



wherein the PET image data include PET raw data or data corresponding to one or more PET images reconstructed based on the PET raw data (paragraph 26-paragraph 30, paragraph 34, paragraph 38, Glielmi).

In regards to Claim 7, Miao in view of Glielmi discloses wherein the PET image data include PET raw data or data corresponding to one or more PET images reconstructed based on the PET raw data (paragraph 26-paragraph 30, paragraph 34, paragraph 38, Glielmi).


In regards to Claim 8, Miao in view of Glielmi discloses obtaining a plurality of first sets of motion fields by generating, based on the motion curve, at least one first set of motion fields corresponding to each first set of time intervals in which one first set of MR image data among the plurality of first sets of MR image data are generated (paragraph 26-paragraph 30, paragraph 34, paragraph 38, Glielmi); and generating the one or more target motion fields based on the plurality of first sets of motion fields (paragraph 32-paragraph 40, Glielmi teaches places bin for the PET images.).

In regards to Claim 9, Miao in view of Glielmi discloses wherein the motion curve includes a respiratory motion curve, and the generating, based on the motion curve, at least one first set of motion fields corresponding to each first set of time intervals in which one first set of MR image data among the plurality of first sets of MR image data is generated (paragraph 25, paragraph 48-paragraph 51, Glielmi teaches MR imaging two MR-AC scans to determine which of the two scans.) comprises: determining a plurality of respiratory phases of a respiratory motion of the object (paragraph 25, paragraph 48-paragraph 51, Glielmi); determining a plurality of pieces of MR image data corresponding to the plurality of respiratory phases by determining, based on the plurality of first sets of MR image data and the respiratory motion curve, a piece of MR image data corresponding to each of the plurality of respiratory phases (paragraph 37-paragraph 45, Glielmi teaches motion of the PET scan the attenuation correction data.); reconstructing a plurality of images corresponding to the plurality of respiratory phases based on the plurality of pieces of MR image data (paragraph 39, paragraph 41-paragraph 44, Glielmi teaches PET images that corrected and the attenuation correction.); and generating the at least one first set of motion fields based on the plurality of images corresponding to the plurality of respiratory phases (paragraph 42-paragraph 47, Glielmi).

In regards to Claim 16, Miao in view of Glielmi discloses wherein the generating the one or more target motion fields based on the plurality of first sets of motion fields comprises: generating the one or more target motion fields by fitting the plurality of first sets of motion fields (paragraph 42-paragraph 47, paragraph 49, paragraph 50, Glielmi).

In regards to Claim 17, Miao in view of Glielmi discloses wherein the each first set of time intervals includes one or more respiratory cycles of the object (paragraph 42-paragraph 47, paragraph 49, paragraph 50, Glielmi).

In regards to Claim 18, Miao in view of Glielmi discloses wherein the plurality of first sets of imaging sequences include at least one of a multi-cycle radial imaging sequence, a spiral imaging sequence, a random imaging sequence, or a radial imaging sequence with a golden-angle scheme (paragraph 49-paragraph 52, paragraph 72, Glielmi).

Regarding Claim 19, Miao teaches a system for image processing, comprising:
at least one storage device storing a set of instructions (paragraph 27, Miao); and
at least one processor in communication with the storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations (paragraph 27-paragraph 30, Miao) including:
obtaining a plurality of first sets of magnetic resonance (MR) image data of an object generated based on a plurality of first sets of imaging sequences, the plurality of first sets of imaging sequences being separated in a scanning time period (paragraph 14, Figure 1, item 102, Miao teaches 3D MRI imaging and data acquisition is performed.);
obtaining a motion curve of the object, the motion curve being associated with a physiological motion of the object in the scanning time period (paragraph 14, Figure 1, item 102, Miao teaches determining the motion estimation are performed on the MRI imaging device.);
obtaining position emission tomography (PET) image data of the object generated in the scanning time period (paragraph 14, Figure 1, item 104, Miao teaches capturing PET imaging using the scanning time period.).
Miao does not explicitly disclose generating one or more target motion fields corresponding to the scanning time period based on the plurality of first sets of MR image data 
Glielmi is in the same field of art of PET/MRI imaging. Further, Glielmi teaches generating one or more target motion fields corresponding to the scanning time period based on the plurality of first sets of MR image data and the motion curve (paragraph 26-paragraph 30, paragraph 34, Glielmi teaches capturing multiple images and correcting the data.); and
generating one or more corrected PET images by correcting, based on the one or more target motion fields, the PET image data (paragraph 26-paragraph 30, paragraph 34, paragraph 38, Glielmi teaches capturing different image and correcting PET images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miao by incorporating the PET/MRI in bins of image cycles that is taught by Glielmi, to make the invention that captures multiple PET/MRI images and inserts image into the bins which are then corrected using MRI data to correct PET images; thus, one of ordinary skilled in the art would be motivated to combine the references since the operator images with two MR attenuation correction scans to the manually select the MR data to used for attenuation correction of the PET data (paragraph 5, Glielmi).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 20, Miao teaches a non-transitory computer readable medium storing instructions, the instructions, when executed by at least one processor, causing the at least one processor to implement a method (paragraph 27, Miao) comprising:
paragraph 14, Figure 1, item 102, Miao teaches 3D MRI imaging and data acquisition is performed.);
obtaining a motion curve of the object, the motion curve being associated with a physiological motion of the object in the scanning time period (paragraph 14, Figure 1, item 102, Miao teaches determining the motion estimation are performed on the MRI imaging device.);
obtaining position emission tomography (PET) image data of the object generated in the scanning time period (paragraph 14, Figure 1, item 104, Miao teaches capturing PET imaging using the scanning time period.).
Miao does not explicitly disclose generating one or more target motion fields corresponding to the scanning time period based on the plurality of first sets of MR image data and the motion curve; and generating one or more corrected PET images by correcting, based on the one or more target motion fields, the PET image data.
Glielmi is in the same field of art of PET/MRI imaging. Further, Glielmi teaches generating one or more target motion fields corresponding to the scanning time period based on the plurality of first sets of MR image data and the motion curve (paragraph 26-paragraph 30, paragraph 34, Glielmi teaches capturing multiple images and correcting the data.); and
generating one or more corrected PET images by correcting, based on the one or more target motion fields, the PET image data (paragraph 26-paragraph 30, paragraph 34, paragraph 38, Glielmi teaches capturing different image and correcting PET images.).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Wang et al U.S. Patent Publication No. 2012/0265050.
Kabus et al WIPO Publication No. 2012/176114.


	Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665